Bieluch, J.,
concurring. I concur in the majority opinion, but disagree with footnote 7 therein.
General Statutes § 47a-3c provides: “In the absence of agreement, the tenant shall pay the fair rental value for the use and occupancy of the dwelling unit.” Accordingly, the failure to pay rent or a fair rental value may serve as the basis for a summary process action. Housing Authority v. Hird, 13 Conn. App. 150, 158, 535 A.2d 377 (1988).
The dissent errs in its conclusion that “[t]he plaintiff here sought to do. what was permitted in Hird— evict a tenant for the failure to make a use and occupancy payment to the landlord.” The tenant in Hird appealed from a judgment of possession for her landlord in a summary process action based on nonpayment of rent. We upheld the trial court’s judgment, finding that the lease between the landlord and the tenant was still in effect. Additionally, we held that even if the tenant believed that her obligation to pay rent pursuant to the lease had ended, her duty to pay a fair rental value for her use and occupancy of her apartment remained. “Even though a tenant at sufferance is excused from a duty to pay the stipulated rent under the lease, the obligation to pay a fair rental value for the use and occupancy of the dwelling unit remains. Lonergan v. Connecticut Food Store, Inc., 168 Conn. 122, 131, 357 A.2d 910 (1975); Rivera v. Santiago, [4 Conn. App. 608, 610, 495 A.2d 1122 (1985)]. Therefore, even if the defendant believed that the lease had ended and that she was relieved from a duty to pay a stipulated rent, her obligation to pay for her use and *587occupancy of the premises continued. Her failure to pay rent or a fair rental value for use and occupancy . . . General Statutes § 47a-3c; authorized the plaintiff to issue a notice to quit possession under the provisions of General Statutes § 47a-23 (a) . . . preliminary to an action for summary process.” (Emphasis in original; footnote omitted.) Housing Authority v. Hird, supra, 158.
Under § 47a-3c, enacted in 1979; Public Acts 1979, No. 79-571, § 7; the fair rental value for use and occupancy by the tenant is now the equivalent of rent where there is no agreement as to the amount. No longer is there a distinction between them for eviction purposes, except as to the determination of the amount to be paid. The enactment of § 47a-3c has altered the fabric of the law relating to summary process.